TOOKEY, J.
BP West Coast Products, LLP (BP) challenges the validity of OAR 137-020-0150, a rule adopted by the Attorney General, which pertains to a service station’s posting of gas prices on signs visible from the street and dispensing devices. BP argues that “[t]he Administrative Rule’s definition of ‘condition’ and all portions of the Rule that incorporate or rely on the definition of ‘condition’ are invalid because they exceed the authority of the Attorney General to adopt.” We disagree; ORS 646.930 establishes the minimum requirements for a service station’s posting of fuel prices, and it does not prohibit the Attorney General from adopting rules under ORS 646.608(1)(u) to identify and prohibit “any other unfair or deceptive conduct” concerning the display of fuel prices. Accordingly, we conclude that OAR 137-020-0150(1)(b) is valid.
ORS 646.930 establishes the statutory requirements that a service station must meet if it has a fuel price sign that is visible from the street. Subsection (1)(a) provides that a person operating a “service station, business, or other place for the purpose of retailing and delivering gasoline, diesel or other fuel” may “display on a sign visible from the street the lowest cash prices charged for the sale of the lowest grades of gasoline, diesel or other fuel.” Subsection (2)(b) provides that, if “a cash price displayed on a sign is available only under some conditions, the sign and the dispensing device must clearly state the conditions.”
With that statutory framework in mind, we turn to the challenged rule provision, OAR 137-020-0150(1)(b). The definition of “condition” was added when the rule was revised in 2010. OAR 137-020-0150(1)(b) defines “condition” as “any payment method (e.g., credit), service level (e.g., full service or mini service), or any other modifying circumstance affecting the price per unit of measurement of motor vehicle fuel from the lowest cash price [.] ”
Our review of OAR 137-020-0150 is governed by ORS 183.400. “Under ORS 183.400(1), ‘any person’ may petition this court to determine the validity of a rule.” Assn. of Acupuncture v. Bd. of Chiropractic Examiners, 260 Or App 676, 678, 320 P3d 575 (2014). However, “[i]n reviewing *726a rule challenge under that statute, we may declare the rule invalid only if we conclude that it violates constitutional provisions, exceeds the statutory authority of the agency that adopted the rule, or was adopted without complying with rulemaking procedures.” Id. Under ORS 183.400(4)(b), our determination of whether OAR 137-020-0150(1)(b) exceeds the statutory authority of the Attorney General to adopt the rule “is limited to a determination of whether the rule, as written, is valid [.] ” GTE Northwest, Inc. v. Public Utility Commission, 321 Or 458, 464, 900 P2d 495 (1995), cert den, 517 US 1155 (1996). BP’s facial challenge to OAR 137-020-0150 (1) (b) fits within the prescribed scope of our review.1
We agree with the parties that the term “conditions,” as used in ORS 646.930(2)(b), is an inexact term. See Nulph v. Board of Parole, 279 Or App 652, 657-58, 381 P3d 948 (2016), rev allowed, 360 Or 851 (2017) (discussing the three categories of statutory terms). Because “conditions” is an inexact term, we examine the statute to determine what the legislature intended by using the term “conditions.” See Springfield Education Assn. v. School Dist., 290 Or 217, 223, 621 P2d 547 (1980) (“Inexact terms *** require agency interpretation and judicial review for consistency with legislative policy.”). “If the agency interpretation is embodied in a rule, and the rule is otherwise lawful, the rule will be upheld on judicial review * * * if the interpretation can be determined to be within the statutory intent [.] ” Id. at 228 (citing ORS 183.400(4)(b)).2
As noted, BP argues that the definition of “condition” and all portions of OAR 137-020-0150 that incorporate the definition of “condition” are invalid under ORS 183.400(4)(b) because the definition of “condition” under OAR 137-020-0150(1)(b) exceeds the Attorney General’s rulemaking authority. BP notes that “the legislature expressly delegated *727to the Attorney General the limited authority to adopt rules ‘to aid in the implementation’” of ORS 646.930 under Oregon Laws 1985, chapter 751, section 2, and, as a result, “the Attorney General’s rulemaking authority under ORS 646.930 is limited to the adoption of rules that are consistent with the legislative policy expressed in the statute.” The crux of BP’s argument is that ORS 646.930 prohibits the Attorney General from adopting a rule that defines “conditions” in a way that could require “the display of conditions that increase the lowest cash price rather than conditions to obtaining the lowest cash price.” See Garrison v. Dept. of Rev., 345 Or 544, 548-49, 200 P3d 126 (2008) (“[A] rule created within a statutory scheme cannot amend, alter, enlarge upon, or limit statutory wording so that it has the effect of undermining the legislative intent.”).
The Attorney General contends that the legislature has given the Attorney General the authority under ORS 646.608(1)(u) to adopt rules so that the Attorney General can protect consumers and effectively implement ORS 646.930. In the Attorney General’s view, “ORS 646.930, as amended, is not a legislative blessing allowing gasoline retailers to provide misleading information to consumers; [and OAR 137-020-0150] is fully consistent with its actual legislative purposes, as revealed by the text, context, and legislative history.”
We begin by identifying the legal framework established by OAR 137-020-0150(1)(b). Again, paragraph (b) of subsection (1) defines “condition” as “any payment method (e.g., credit), service level (e.g., full service or mini service), or any other modifying circumstance affecting the price per unit of measurement of motor vehicle fuel from the lowest cash price [.] ” Thus, the revised rule, OAR 137-020-0150(1)(b), establishes the parameters for a “condition” as any modifying circumstance affecting the lowest cash price.
OAR 137-020-0150(3)(d)(A), in turn, requires the disclosure of any condition affecting the price. The pertinent text of that rule provides that, “[i]f the lowest cash prices are available only under some conditions [, t]he retailer must clearly and conspicuously display all conditions on each street sign, price sign and dispensing device (e.g., cash only, *728mini serve).” OAR 137-020-0150(3)(d)(A). Under OAR 137-020-0150(3)(d)(A), the Attorney General’s use of the term “condition” requires a service station to display any modifying circumstance affecting the price per unit of motor vehicle fuel from the lowest cash price. Thus, we must examine the statutes that the Attorney General is implementing to determine whether the legislature intended to prohibit the Attorney General from adopting rules that require the display of such modifying circumstances that affect the price per unit from the lowest cash price.
OAR 137-020-0150 pertains to the display of fuel signs and, as the parties note, was adopted pursuant to Oregon Laws 1985, chapter 751, section 2,3 and ORS 646.608(1)(u). We apply the principles set forth in PGE v. Bureau of Labor and Industries, 317 Or 606, 610-12, 859 P2d 1143 (1993), and State v. Gaines, 346 Or 160, 171-73, 206 P3d 1042 (2009) to determine whether OAR 137-020-0150 “coincides with the legislative policy” of the enabling statutes. Springfield Education Assn., 290 Or at 228; see Nay v. Dept. of Human Services, 360 Or 668, 681, 385 P3d 1001 (2016) (ORS 183.400(4)(b) requires examining whether the rule “corresponds to the statutory policy” (internal quotation marks and citation omitted)).
In light of the text, context, and legislative history discussed below, we decline to imply the limitation BP suggests. Instead, we conclude that ORS 646.930 establishes the minimum requirements for a service station’s posting of fuel prices, and it does not prohibit the Attorney General from adopting rules under ORS 646.608(1)(u) to identify and prohibit “any other unfair or deceptive conduct” concerning the display of fuel prices. See ORS 646.608(4) (“An action or suit may not be brought under subsection (1)(u) of [ORS 646.608] unless the Attorney General has first established a rule * * * declaring the conduct to be unfair or deceptive in trade or commerce.”).
We start with the statutory text of ORS 646.930 because it is “the best evidence of the legislature’s intent.” *729PGE, 317 Or at 610. ORS 646.930 establishes requirements related to the posting of fuel price signs at a service station. ORS 646.930(1)(a) provides that a person operating a “service station, business, or other place for the purpose of retailing and delivering gasoline, diesel or other fuel” may “display on a sign visible from the street the lowest cash prices charged for the sale of the lowest grades of gasoline, diesel or other fuel.” Under ORS 646.930(2)(b), if “a cash price displayed on a sign is available only under some conditions, the sign and the dispensing device must clearly state the conditions.” The legislature did not define the term “conditions.”
The plain, ordinary meaning of the noun “condition” is:
“1 a: something established or agreed upon as a requisite to the doing or taking effect of something else : STIPULATION * * * 2 : something that exists as an occasion of something else : a circumstance that is essential to the appearance or occurrence of something else : PREREQUISITE *** 3 a: something that limits or modifies the existence or character of something else : a restriction or qualification!.]”
Websters Third New Int’l Dictionary 473 (unabridged ed 1993) (capitalization and boldface in original); see Gaines, 346 Or at 175 (using dictionary definitions to discern the plain, natural, and ordinary meaning of terms). The rule’s definition of condition, as a “modifying circumstance affecting the price,” and the dictionary definition of condition, as “something that limits or modifies” the price, are, in essence, identical. See Gaines, 346 Or at 175 (we presume that the legislature intended a term to have its plain, natural, and ordinary meaning).
We turn to the text of the term “conditions” in its context to examine “whether the rule corresponds to the statutory policy” of ORS 646.930. Nay, 360 Or at 681 (internal quotation marks and citation omitted). ORS 646.930(2)(b) provides that, if “a cash price * * * is available only under some conditions,” the service station’s street sign “must clearly state the conditions.” The phrases “available only under some conditions” and “must clearly state the conditions” both refer to the displayed “price.” The text of ORS *730646.930(2)(b) in its immediate context indicates that the statutory policy is to protect consumers from deceptive fuel pricing by requiring the disclosure of additional information, i.e., the “conditions.”
The broader statutory scheme also furthers the policy of protecting consumers by requiring the disclosure of additional information. See Morsman v. City of Madras, 203 Or App 546, 561-62, 126 P3d 6, rev den, 340 Or 483 (2006) (examining other provisions in the same chapter in which the provision at issue was codified to provide context). ORS chapter 646 governs trade practices and antitrust regulation. ORS 646.905 through 646.963 pertain to trade practices involving vehicle fuels. For example, ORS 646.915 protects consumers by requiring a “clear and conspicuous” disclosure at the dispensing device that the gasoline is “blended with ethanol, methanol, co-solvent, alcohol or other oxygenates.” ORS 646.932 requires a service station to post the amount of tax per gallon of gasoline “in a manner visible to consumers.” ORS 646.949 requires service stations to “display on a sign on each side of the dispensing device * * * the octane rating of the gasoline being dispensed from that device” in a manner that “will adequately inform the purchaser of the octane rating of gasoline.”
The legislative history of ORS 646.930 also reveals that, since the law was enacted, the legislative policy has been to protect consumers from deceptive fuel pricing by requiring the disclosure of information. In 1981, during the hearings on House Bill (HB) 2890 (1981), which enacted the provisions that were subsequently codified at ORS 646.875, there was discussion about the discrepancies between street signs indicating a gallon or liter price and the price per unit charged at the pumps. Tape Recording, House Committee on Business and Consumer Affairs, HB 2890, May 25, 1981, Tape 127, Side A (statements of Rep Fred Parkinson, Rep Gratten Kerans, and Mr. Wayne Bowlby); Tape Recording, House Committee on Business and Consumer Affairs, HB 2890, May 25, 1981, Tape 128, Side A (statements of Rep Jeanette Hamby, Rep Max Rijken, and Rep Bill Markham).
To address the problem of the discrepancy in the price per unit advertized on street signs and the price per *731unit paid at the pump, HB 2890, which was enacted and then codified as ORS 646.875 (1981), provided, in pertinent part:
“(1) A person who operates a service station, business or other place for the purpose of retailing and delivering gasoline, diesel or other fuel into the tanks of motor vehicles must display the prices charged for the sale of gasoline, diesel or other fuel in compliance with this section. To be in compliance with this section, if there is a sign displayed, the display must:
“(a) Show the price per unit of measurement and the unit of measurement at which the person sells the fuel; and
“(b) Show the same price per unit and the unit on any sign as that indicated on any dispensing device used for delivering the fuel into the tanks of motor vehicles.”
In 1985, ORS 646.875 was amended and then renumbered as ORS 646.930. Or Laws 1985, ch 751, § 1. Oregon Laws 1985, chapter 751, section 2, required the Attorney General to “adopt rules to aid in the implementation of ORS 646.875.” As explained below, the other statutory authority, ORS 646.608, permits the Attorney General to adopt administrative rules prohibiting conduct that constitutes unfair or deceptive conduct in trade or commerce.
The 1985 amendments to ORS 646.875 were set forth in House Bill (HB) 2286 (1985), which was introduced to remedy the pricing inconsistencies that arose from different types of fuel, payment systems, and service levels. Representative Bob Shiprack testified that the intent of the bill was to protect consumers from the “deceptive and often times fraudulent posting of prices for gasoline on the street.” Tape Recording, House Committee on Consumer and Business Affairs, HB 2286, Mar 19, 1985, Tape 75 (statement of Rep Shiprack). As an example, in the committee hearing, Representative Shiprack provided an Oregonian article with his testimony to illustrate some of the “bait-and-switch methods,” id., that HB 2286 was meant to address:
“In using ‘differential prices,’ stations charge their customers less under certain conditions—if they pay in cash rather than by credit card, or if they fill their tank rather than buy just a few gallons, for example.
*732“Most stations charge only slight differences in the prices, but problems can come up because the signs outside many service stations advertise only their discounted prices, and not the higher rates many customers will have to pay.”
Exhibit B, House Committee on Consumer and Business Affairs, HB 2286, Mar 19, 1985 (accompanying testimony of Rep Shiprack) (John Snell and Holly Danks, Driver’s Put Cut-rate Tiger in Tank; Get Bit, Oregonian, Mar 14, 1984 (emphasis added)).
At a hearing on HB 2286 before the Senate Business, Housing, and Finance Committee, Jan Margosian testified on behalf of the Oregon Attorney General and submitted written testimony provided by Assistant Attorney General Tim Wood. Margosian explained how “the Financial Fraud Section of the Attorney General’s office has regularly received complaints from Oregon consumers alleging deceptive pricing of motor vehicle fuel.” Exhibit D, Senate Business, Housing, and Finance Committee, HB 2286, June 4, 1985 (accompanying statement of Jan Margosian). To provide examples of such complaints, Assistant Attorney General Tim Wood had attached written complaints that had been submitted to the Attorney General’s office by consumers. Id.
On April 26, 1985, James Bacon submitted a complaint to the Financial Fraud Section of the Attorney General’s office. Id. In that complaint, Bacon described how there was “a large sign at the curb quoting unleaded gas at $1.11,” but that he was “charged $1,304 per gallon” at the pump. Id. When Bacon “questioned that price in view of the price posted at the curb[, he] was told by a second attendant that the price on the pump was the credit card price.” Id. He ended his complaint, stating that “[t]he whole concept of this operation is a huge over charge of a credit card user * * * who do[es] n’t know what price is being charged at the pump.” Id. Charging a consumer more than the displayed price if a consumer uses a credit card is an example of a modifying circumstance that affects the availability of the lowest cash price. See Springfield Education Assn., 290 Or at 226 (“In some cases, legislative history will reveal that certain situations were expressly considered and intended to be included or excluded.”).
*733To address such fuel pricing discrepancies discussed at the 1985 hearings, the legislature enacted HB 2286, which amended ORS 646.875. The amendments included the following pertinent provision set forth below in italics:
“(1) A person who operates a service station, business or other place for the purpose of retailing and delivering gasoline, diesel or other fuel into the tanks of motor vehicles may display on a sign visible from the street the lowest cash prices charged for the sale of all grades of gasoline, diesel or other fuel.
“(2) The following apply to a sign displaying prices under this section:
******
“(b) If a cash price displayed on a sign is available only under some conditions, the sign and the dispensing device must clearly state the conditions
Or Laws 1985, ch 751, § 1 (emphasis added).
The 2010 amendments hy the Legislative Assembly to ORS 646.930 did not alter any of the signage requirements regarding the display of conditions set forth in ORS 646.930(2)(b). Or Laws 2010, ch 19, § 1. The 2010 amendments removed the requirement in ORS 646.930(1) that a sign display the lowest cash prices for all grades of fuel, and instead provided that a sign may display only the lowest cash price for the lowest grades of fuel. Id. As amended in 2010, ORS 646.930(1)(a) provides:
“A person who operates a service station, business or other place for the purpose of retailing and delivering gasoline, diesel or other fuel into the tanks of motor vehicles:
“(a) May display on a sign visible from the street the lowest cash prices charged for the sale of the lowest grades of gasoline, diesel or other fuel.”
(Emphasis added.)
The legislative history indicates that the purpose of the 2010 amendments to ORS 646.930 was to address the expected proliferation of alternative fuels in regard to the requirement that service stations display the lowest *734cash prices charged for the sale of all grades of fuel. Staff Measure Summary, House Bill (HB) 3677 A (2010), House Committee on Transportation (Feb 5, 2010);4 see State Treasurer v. Marsh & McLennan Companies, Inc., 353 Or 1, 12-13, 292 P3d 525 (2012) (using staff measure summary to understand the legislature’s intent in enacting the statutory terms at issue). The 2010 Staff Measure Summary to HB 3677 A confirms that the legislature intended to protect consumers by enacting “[f]uel station signage requirements * * * during the 1980s to address situations where some fuel stations were placing signs advertising a low but misleading price for fuel on the street [sign] that did not match the higher prices they were charging at the pump.”
In sum, the text, context, and legislative history of ORS 646.930 indicate that the primary purpose of ORS 646.930 has been to protect consumers from deceptive fuel pricing by establishing minimum requirements for a service station’s posting of fuel prices. Since 1985, the legislature has sought to accomplish that task by requiring the disclosure of “conditions” to ensure that the price displayed on a service station’s street sign matches the price a consumer can expect to pay at the pump. The parameters for conditions established by OAR 137-020-0150(1)(b) are entirely consistent with that statutory policy. Furthermore, ORS 646.930 and Oregon Laws 1985, chapter 751, section 2, do not prohibit the Attorney General from adopting rules under ORS 646.608(l)(u) to identify and prohibit “any other unfair or deceptive conduct” concerning the display of fuel prices.
That other statutory grant of rulemaking authority, ORS 646.608(1)(u), reveals that the legislature has granted the Attorney General broad rulemaking authority to protect consumers from “unfair or deceptive conduct.” BP contends, and we agree, that the terms “unfair or deceptive conduct” in ORS 646.608(1)(u) are “delegative terms.” Springfield Education Assn., 290 Or at 228. With delegative terms, the “discretionary function” of the agency is to “refine [] a general legislative policy,” and “the review function of the court *735is to see that the agency’s decision is within the range of discretion allowed by the more general policy of the statute.” Id. at 229. Thus, the Attorney General may exercise discretionary authority under ORS 646.608(1)(u) to regulate additional “unfair or deceptive” fuel price advertising so long as it does not conflict with the general legislative policy of ORS 646.930 or ORS 646.608(1)(u). See Deupree v. ODOT, 180 Or App 395, 403, 43 P3d 1122 (2002) (statute allowing ODOT to cancel permit in a particular circumstance did not prohibit ODOT from adopting rules to cancel permits in other circumstances so long as the rules were consistent with the general legislative policy).
Furthermore, in the absence of a definition of the term “conditions” in ORS 646.930, the Attorney General retained generalized authority under ORS 646.608(1)(u) to adopt rules to aid in the implementation of ORS 646.930, including the authority to define “conditions.” See Nay, 360 Or at 694 (by defining the term “estate,” the legislature did not grant the agency “generalized authority to determine what transactions should be set aside,” it “reserved that task to itself’); Springfield Education Assn., 290 Or at 230 (when the legislature expresses a general legislative policy, it delegates to the agency “the authority and responsibility to complete the legislation”).
Additionally, the legislature could have expressly limited the unlawful trade practice of deceptive fuel pricing to violations of ORS 646.930 by making a violation of ORS 646.930 an unlawful trade practice as it has done in numerous other instances; instead, it granted the Attorney General broad rulemaking authority under ORS 646.608(1)(u) to protect consumers from deceptive fuel pricing. See ORS 646.608(1)(aa) - (zzz) (making violations of specific statutes an unlawful trade practice). For example, as illustrated in Springfield Education Assn., 290 Or at 230,
“[t]he legislature can, if it chooses, enact more specific statutes as to liquor licensing policy and it could set utility rates from time to time by statute, but it does not. Rather, the agencies are empowered to regulate and, in so doing, to make delegated policy choices of a legislative nature within the broadly stated legislative policy.”
*736For a person’s conduct to constitute “any other unfair or deceptive conduct in trade or commerce” under ORS 646.608(1)(u), the Attorney General must adopt an administrative rule prohibiting that specific conduct. See ORS 646.608(4) (“An action or suit may not be brought under subsection (1)(u) of [ORS 646.608] unless the Attorney General has first established a rule * * * declaring the conduct to be unfair or deceptive in trade or commerce.”). The Attorney General has adopted rules in OAR chapter 137, division 20, declaring deceptive gasoline price advertising an unlawful trade practice. OAR 137-020-0160(3) provides: “Violation of OAR 137-020-0150 and this rule is a violation of the Unlawful Trade Practices Act, ORS 646.608(1)(u).” The Attorney General adopted the definition of “condition” in 2010 to address the numerous complaints that the Department of Justice had continued to receive since ORS 646.930 was amended in 1985 “pertaining to disclosure of full service and added fees to use credit or debit cards.” Oregon Bulletin, Volume 50, No. 2, p. 167-69 (February 2011); see also Notice of Proposed Rulemaking, Statement of Need and Fiscal Impact, filed Nov 9, 2010.
The legislative history of the Unlawful Trade Practices Act (UTPA) reveals that “it is to be interpreted liberally as a protection to consumers.” State ex rel Redden v. Discount Fabrics, 289 Or 375, 386 n 8, 615 P2d 1034 (1980) (citing Denson v. Ron Tonkin Gran Turismo, Inc., 279 Or 85, 90 n 4, 566 P2d 1177 (1977) (discussing the legislative history of the Oregon UTPA)). Recently, in State ex rel Rosenblum v. Johnson & Johnson, 275 Or App 23, 32, 362 P3d 1197 (2015), rev den, 358 Or 611 (2016), we highlighted the UTPA’s underlying policies and basic structure:
“The UTPA is a remedial statutory scheme, enacted as a comprehensive statute for the protection of consumers from unlawful trade practices. As such, it is to be construed liberally to effectuate the legislature’s intent, to the extent that a proposed construction is supported by the operative text. Thus, our inquiry is pervasively informed by the appreciation that the UTPA is a remedial statutory scheme that should, to the extent consonant with the Gaines construct, be construed so as to effectuate its consumer protection purposes.”
*737(Internal citations and quotation marks omitted.) Thus, we have stated, when the legislature enacted the UPTA, “the primary purpose of the Act was to protect consumers, rather than businesses.” Graham v. Kold Kist Beverage Ice, Inc., 43 Or App 1037, 1040, 607 P2d 759 (1979) (citing Denson, 279 Or at 90 n 4) (emphasis in original).
BP advocates for the opposite result; its interpretation of ORS 646.930 would protect its business interests at the consumer’s expense and would substantially restrict the Attorney General’s broad grant of rulemaking authority under ORS 646.608(1)(u) to declare certain conduct to be unfair or deceptive to consumers. We conclude that ORS 646.930 establishes the minimum requirements for a service station’s posting of fuel prices, and it does not prohibit the Attorney General from adopting rules under ORS 646.608(1)(u) to identify and prohibit “any other unfair or deceptive conduct” concerning the display of fuel prices.
Although the definition of condition under OAR 137-020-0150(1)(b) may “enlarge” the number of conditions that must be displayed, the rule does not have the effect of “undermining the legislative intent,” Garrison, 345 Or at 548-49; instead, it “coincides with the legislative policy” of the enabling statutes. Springfield Education Assn., 290 Or at 228. In light of the Attorney General’s broad grant of rulemaking authority under the UTPA, as well as our understanding of ORS 646.930’s consumer protection purposes, we conclude that, in adopting the definition of “condition” under OAR 137-020-0150(1)(b), the Attorney General acted within the Attorney General’s statutory authority and that the rule is valid.5
OAR 137-020-0150(1)(b) held valid.

 We note that BP has made an as-applied challenge to OAR 137-020-0150 in a separate case, Steven Scharfstein v. BP West Coast Products, LLC, A162289. In this case, we only address the facial validity of OAR 137-020-0150.


 BP does not challenge the Attorney General’s “jurisdiction” to adopt or revise OAR 137-020-0150(1)(b) under Oregon Laws 1985, chapter 751, section 2 or ORS 646.608(1)(u), or assert that the Attorney General failed to follow the required rulemaking procedures. See Planned Parenthood Assn. v. Dept. of Human Res., 297 Or 562, 565, 687 P2d 785 (1984) (discussing the correct sequence for analyzing a challenge under ORS 183.400).


 Oregon Laws 1985, chapter 751, section 2, required the Attorney General to adopt rules to aid in the implementation of former ORS 646.875, renumbered as ORS 646.930 (1985).


 The Staff Measure Summary for House Bill 3677 A (2010) for the House Committee on Transportation is available at: https://olis.leg.state.or.us/liz/2010Sl/ Downloads/MeasureAnaIysisDocument/13019 (accessed Apr 4, 2017).


 As noted, BP assigns error to the other rule provisions in OAR 137-020-0150 that incorporate the definition of “condition.” In light of our conclusion that the rule’s definition of “condition” is valid, we need not address BP’s challenges to those other provisions and we reject those arguments without discussion.